IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KAREN PAIGE,1                              §
                                               § No. 61, 2020
          Respondent Below,                    §
          Appellant,                           § Court Below—Family Court
                                               § of the State of Delaware
          v.                                   §
                                               § File No. CN16-04806
    MICHAEL MCDONALD,                          § Petition No. 19-32400
                                               §
          Petitioner Below,                    §
          Appellee.                            §

                               Submitted: September 29, 2020
                               Decided:   October 16, 2020

                                            ORDER

         It appears to the Court that, on September 1, 2020, the Chief Deputy Clerk

issued a notice, by certified mail, directing the appellant to show cause why her

appeal should not be dismissed for her failure to file an opening brief and appendix.

The appellant received the notice to show cause on September 18, 2020, but has not

responded to the notice to show cause or filed an opening brief. Dismissal of this

appeal is therefore deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice
1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).